DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/22.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/461,806, filed on 9/3/19.
Specification
The disclosure is objected to because of the following informalities: Page 1, line 8 has “ad” which appears to be “and”; Page 1, lines 9-11 are awkward since “the present invention relates to” is repeated; page 43, line 5 has “took” which is unclear; page 52, line 24 has “metal coil M”, but M is not shown in the drawings.  
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities:  line 3 recites “and recognizes” which should be “and that recognizes” to clarify the location recognition layer recognizes the contact location and not the silver nanowires.
Claim 20, line 3 recites “the alignment degrees” which should be “alignment degree”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over D’Souza et al. (US 2009/0322700, hereinafter “D’Souza”) in view of KR ‘359 (KR 10-2012-0010359, hereinafter “KR ‘359”, machine translation enclosed), Wang et al. (Xiao-Qiao Wang, Cai-Feng Wang, Ahen-Fang Zhou, Su Chen, Robust Mechanochromic Elastic One-Dimensional Photonic Hydrogels for Touch Sensing and Flexible Displays, Advanced Optical Materials/Volume 2, Issue / p. 652-662, hereinafter “Wang”) and Yabu et al. (US 2019/0031820, hereafter “Yabu”).	Regarding claim 15, D’Souza discloses a touch screen panel comprising (Figs. 1-2, [0031] touch screen system 100 having touch screen panel): 	a location recognition layer including silver nanowires which are cross-aligned and recognizes a contact location through a voltage change ([0031-0036 and 0052], elements 102/104 combined layer formed from silver nanowire based materials to recognize a contact location based on bias load resistances and voltage gradients for coordinate measurements).	D’Souza does not explicitly disclose that the silver nanowires are cross-aligned.	KR ‘359 teaches to form silver nanowire electrodes that are cross-aligned (Fig. 2, electrodes 120 and 130, machine translation page 3, lines 12-48, silver nanowires formed along an X-axis direction and a Y-axis direction).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen panel of D’Souza to from the silver nanowires as cross-aligned, such as taught by Dr ‘359, for the purpose of detecting touch positions in a horizontal X direction and a vertical Y direction and/or lower the sheet resistance of the silver nanowires.	D’Souza as modified by KR ‘359 does not explicitly disclose	Wang discloses forming a strength recognition layer laminated on the top of the location recognition layer to contact the outside and including a molecule in which mechanochromic molecules recognize a contact strength through a change of a color (Page  652, Abstract, lines 1-3 and 11-13, mechanochromic materials used for touch-based flexible displays and smart skin materials; Introduction, page 652, lines 6-8; used with resistive pressure sensors for flexible touch sensor; page 658, Section 2.5, lines 1-19, a green EPH film transferred onto a substrate to exhibit instant color response in local points where a mechanical stimulus is applied by stylus or fingertip).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen panel of D’Souza and KR ‘359 to form a strength recognition layer laminated on the top of the location recognition layer to contact the outside and including a molecule in which mechanochromic molecules recognize a contact strength through a change of a color, such as taught by Wang, for the purpose of providing a visual indicator of a touch location to a user of a flexible touch display. 	D’Souza as modified by KR ‘359 and Wang does not explicitly disclose the strength recognition layer formed of a composite molecule in which mechanochromic molecules and polydimethylsiloxane (PDMS) molecules are coupled to each other.
	Yabu teaches a layer formed of a composite molecule in which mechanochromic molecules and polydimethylsiloxane (PDMS) molecules are coupled to each other.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen panel of D’Souza, KR ‘359, Wang to have the strength recognition layer formed of a composite molecule in which mechanochromic molecules and polydimethylsiloxane (PDMS) molecules are coupled to each other, such as taught by Yabu, because such a modification is a simple substitution of one type of materials for another to produce a flexible substrate with color changing properties.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza in view of KR ‘359, Wang, and Yabu as applied to claim 15, and further in view of Nishikawa et al. (WO 2004/061640 A1, hereinafter “Nishikawa”).
	Regarding claim 16, D’Souza as modified by KR ‘359, Wang and Yabu discloses the touch screen panel of claim 15, wherein: 	the location recognition layer includes	a first laminate recognizing a contact location of a horizontal axis (D-Souza, Fig. 1, ([0031 and 0034], coversheet 102 having first conductive coating 106), 	a second laminate connected to the first laminate through the spacer and spaced apart from the central region and recognizing the contact location of a vertical axis (D’Souza, Fig. 1, [0031 and 0035], substrate 104 having second conductive coating 108 with spacers not shown for connecting the layers). 
	D’Souza as modified by KR ‘359, Wang and Yabu does not explicitly disclose a spacer connected along a rim of an upper surface of the first laminate to provide a central region partitioned by the rim.	Nishikawa discloses using a spacer 3 along peripheral edges of the touch panel  between substrate layers 11 and 21 to provide a central region within spacer 3 that is partitioned by the rim and separates the resistive touch layers (see the abstract and Fig. 1).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen panel of D’Souza, KR ‘359, Wang and Yabu to have a spacer connected along a rim of an upper surface of the first laminate to provide a central region partitioned by the rim, such as taught by Nishikawa, for the purpose of having an improved view of the display since spacers are not located in the display area.	Regarding claim 17, D’Souza as modified by KR ‘359, Wang, Yabu, and Nishikawa discloses the touch screen panel of claim 16, wherein: 	a pair of horizontal electrodes are connected to the rim of the horizontal axis of the upper surface of the first laminate and a pair of vertical electrodes are connected to formed on the rim of a vertical axis of the lower surface of the second laminate (D-Souza, Fig. 1, [0031 and 0034-0035], X horizontal electrodes 110, 122 on upper layer 102, and Y vertical electrodes 120, 122 on lower layer 104)	the spacer includes	a horizontal section located between the horizontal electrode and the second laminate (Nishikawa, abstract, Fig. 1, spacer 3 horizontal portion in modified device), and 	a vertical section located between the vertical electrode and the first laminate (Nishikawa, abstract, Fig. 1, spacer 3 vertical portion in modified device).  
	The motivation is the same as in claim 16.	Regarding claim 18, D’Souza as modified by KR ‘359, Wang, Yabu, and Nishikawa discloses the touch screen panel of claim 17, but does not explicitly disclose wherein:	a height from the upper surface of the first laminate to the upper surface of the horizontal section is equal to the height from the lower surface of the second laminate to the lower surface of the vertical section.
	However, Nishikawa further discloses having same thickness substrates for forming the upper touch panel layer 11 and the lower touch panel layer 21 (See Fig. 2).	Therefore, it would have been obvious to one of ordinary skill in the art to replace the upper and lower touch panel layers of D’Souza with identical thickness touch panel layers, such as taught by Nishikawa, because such a modification is a simple substitution of one type of touch panel layer for another producing a predictable result of forming a touch panel substrate layer.	Regarding claim 19, D’Souza as modified by KR ‘359, Wang, Yabu and Nishikawa discloses the touch screen panel of claim 16, wherein: 	the first laminate includes a first film in which a plurality of silver nanowires is arranged in a direction corresponding to the horizontal axis (Kr ‘359, Fig. 1b, electrodes 120 arranged along the horizontal axis in the modified device), and 	a second film laminated in the vertical direction with the first film, in which the plurality of silver nanowires is arranged in a direction corresponding to the vertical axis and intersects with the silver nanowires of the first film (Kr ‘359, Fig. 1a, electrodes 120 arranged along the vertical axis in the modified device).	The motivation is the same as in claim 15.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over D’Souza in view of KR ‘359, Wang, Yabu, and Nishikawa as applied to claims 16-19, and further in view of Dai et al. (US 2009/0052029, hereinafter “Dai”).	Regarding claim 20, D’Souza as modified by KR ‘359, Wang and Yabu discloses the touch screen panel of claim 19, but does not explicitly disclose wherein: 	each of the plurality of silver nanowires has a longitudinal direction, and 	the alignment degrees of the first film and the second film are defined by Equation 2 below and are 2/3 or more.  
	[Equation 2] 	Alignment degree = [A]/([A]+[B])	([A] represents the number of silver nanowires whose longitudinal direction and arrangement direction show a difference therebetween, which is within ± 150 and [B] represents the number of silver nanowires whose the longitudinal direction and the arrangement direction show a difference therebetween, which is ± 15 or more)	Dai teaches a film comprising nanowires ([0002]). The nanowires are preferably silver ([0051]). Dai also teaches that the nanowires should substantially be within 10 degrees of deviation from a longitudinal direction ([0051]). Since the nanowires are substantially within the claimed alignment of within 15 degrees, the ratio of nanowires having the claimed alignment to all nanowires is inherently greater than 2/3.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen panel of D’Souza in view of KR ‘359, Wang, Yabu, and Nishikawa to have wherein: each of the plurality of silver nanowires has a longitudinal direction, and the alignment degrees of the first film and the second film are defined by Equation 2 below and are 2/3 or more, with
	[Equation 2] 	Alignment degree = [A]/([A]+[B])	([A] represents the number of silver nanowires whose longitudinal direction and arrangement direction show a difference therebetween, which is within ± 150 and [B] represents the number of silver nanowires whose the longitudinal direction and the arrangement direction show a difference therebetween, which is ± 15 or more), such as taught by Dai, for the purpose of producing low cost optical films with high durability (Dai, [0008]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza in view of KR ‘359, Wang, and Yabu as applied to claim 15, and further in view of Potisek et al. (WO 2009/018111 A1, hereinafter “Potisek”).	Regarding claim 21, D’Souza as modified by KR ‘359, Wang and Yabu discloses the touch screen panel of claim 15, but does not explicitly disclose wherein: 	a mechanochromic molecule is composed of a spiropyran molecule, and 	the strength recognition layer is composed of a spiropyran-PDMS complex molecule.	Potisek teaches to use spiropyran as a mechanochromic molecule when forming mechanochromic materials ([0005] and claim 3).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use spiropyran as a mechanochromic molecule and have the strength recognition layer is composed of a spiropyran-PDMS complex molecule, such as taught by Potisek, because such a modification is a simple substitution of one type of mechanochromic material for another producing a predictable result of forming a color changing material layer.
	Regarding claim 22, D’Souza as modified by KR ‘359, Wang and Yabu discloses the touch screen panel of claim 15, but does not explicitly disclose wherein: the strength recognition layer has an increased magnitude of the normalized luminance as the contact strength increases.	Potisek teaches to use spiropyran as a mechanochromic molecule when forming mechanochromic materials ([0005] and claim 3).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use spiropyran as a mechanochromic molecule and have the strength recognition layer is composed of a spiropyran-PDMS complex molecule, such as taught by Potisek, because such a modification is a simple substitution of one type of mechanochromic material for another producing a predictable result of forming a color changing material layer.  The modified touch screen panel would have the strength recognition layer has an increased magnitude of the normalized luminance as the contact strength increases since similar materials are expected to function in a similar manner, absent objective evidence to the contrary.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694                                                                                                                                                                                                        /PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694